Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Mayo on 03/11/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

 (currently amended) A method for aiding decision-making for allocation of computing means on a high performance computing infrastructure allowing identification of a set of instances that meet a resource requirement, said method being implemented by a computer device comprising a communication module, a data-processing module, a reservation-management module and a memory module configured to store a resource-class repository, a reservation repository and a keyword repository, said method comprising:
receiving, by means of the communication module, a request message containing data relating to a resource requirement for a given duration;
identifying, by means of the data-processing module, in the request message:
a control duration, wherein said given duration comprises said control duration,

one or more control values, each of said one or more control values corresponding to a numerical value associated with a keyword of said one or more keywords referenced in the keyword repository that is identified;
computing, from the one or more control values, by means of the data-processing module, one or more required instance values, each required instance value of the one or more required instance values corresponding to a numerical value associated with a class of resources referenced in the resource-class repository, said numerical value corresponding to an amount of computing means required to meet the resource requirement;
comparing, from the reservation repository, by means of the reservation-management module, the one or more required instance values that are computed with available instance values over a duration that is at least equal to the control duration, to identify said set of instances per resource class from a plurality of resource classes that meets the resource requirement, and an availability period;
generating a graphical representation of the one or more required instance values, which are each associated with a resource class, as a function of time,
displaying said graphical representation on an information-displaying device, said graphical representation comprising 
instances of said set of instances that are available to meet the resource requirement for each resource class of said plurality of resource classes for said control duration, and
instances of said set of instances that are unavailable,

such that said graphical representation allows an operator to 
immediately view which resource classes are unavailable and which resource classes are available, 
immediately visualize an alternative resource class for an alternative instance value from alternative instances that would meet the resource requirement of the request message, wherein the alternative resource class is different from a previously identified and computed resource class, 
choose which allocated resources from said resource classes that are available to meet the resource requirement; and,
transmitting a confirmation message indicating that the instances have been allocated, wherein the confirmation message comprises an availability index associated with each instance of the set of instances, said availability index assuming a value selected from at least three values.

(previously presented) The method according to claim 1, wherein each instance of said set of instances is associated with a unique identifier, and further comprising generating a pre-reservation message including the unique identifier of all instances of the set of instances identified as meeting the resource requirement.

(canceled)

(previously presented) The method according to claim 1, wherein the request message contains data relating to a time period relating to the resource requirement and the identifying comprises identification, in the request message, of a control time period corresponding to the time period for which the resource requirement is requested.

(canceled)

(canceled)

(previously presented) The method according to claim 1, wherein the reservation-management module is configured to generate an alert when the reservation repository comprises two different availability-index values for a same instance in a same period.

(previously presented) The method according to claim 1, further comprising when the comparing does not make it possible to identify said set of instances that meets the resource requirement, identifying said alternative instances that includes selecting one or more combinations of classes of alternative resources and reservation durations that allow a service to be provided that is equivalent to the resource requirement, then comparing the alternative resources and required alternative instance values thereof with resource classes of available instances of the reservation repository.

(currently amended) A computer device for aiding decision-making for allocation of computing means on a high performance computing infrastructure allowing identification of a set of instances that meet a resource requirement, said computer device comprising:
a memory module configured to store a resource-class repository, 
a reservation repository and a keyword repository, 
a communication module, 
a data-processing module, and 
a reservation-management module, 
wherein
the communication module is configured to receive a request message containing data relating to a resource requirement for a given duration; 
the data-processing module is configured to identify, in the request message: 
a control duration, wherein said given duration comprises said control duration, 
one or more keywords referenced in the keyword repository, and 
one or more control values, each control value of said one or more control values corresponding to a numerical value associated with a keyword of said one or more keywords referenced in the keyword repository that is identified; 
the data-processing module is further configured to compute, from the one or more control values, one or more required instance values, each required instance value of the one or more required instance values corresponding to a numerical value associated with a resource class referenced in the resource-class repository, said numerical value corresponding to an amount of computing means required to meet the resource requirement; and 

wherein the computer device is configured to 
generate a graphical representation of the one or more required instance values, which are each associated with a resource class, as a function of time,
display said graphical representation on an information-displaying device, said graphical representation comprising 
instances of said set of instances that are available to meet the resource requirement for each resource class of said plurality of resource classes for said control duration, and
instances of said set of instances that are unavailable,
wherein resource availability for each resource class of said plurality of resource classes is indicated via a specific area of said graphical representation;
such that said graphical representation allows an operator to 
immediately view which resource classes are unavailable and which resource classes are available, 
immediately visualize an alternative resource class for an alternative instance value from alternative instances that would meet the resource requirement of the request message, wherein the alternative resource class is different from a previously identified and computed resource class, 
choose which allocated resources from said resource classes that are available to meet the resource requirement; and
transmit a confirmation message indicating that the instances have been allocated, wherein the confirmation message comprises an availability index associated with each instance of the set of instances, said availability index assuming a value selected from at least three values.

(previously presented) The computer device of claim 9, wherein said computer device is a high performance computing system comprising said high performance computing infrastructure.

(currently amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by a computer, causes the computer to implement a method for aiding decision-making for allocation of computing means on a high performance computing infrastructure allowing identification of a set of instances that meet a resource requirement, said method being implemented by a computer device comprising a communication module, a data-processing module, a reservation-management module and a memory module configured to store a resource-class repository, a reservation repository and a keyword repository, said method comprising:
receiving, by means of the communication module, a request message containing data relating to a resource requirement for a given duration;
identifying, by means of the data-processing module, in the request message:

one or more keywords referenced in the keyword repository, and
one or more control values, each of said one or more control values corresponding to a numerical value associated with a keyword of said one or more keywords referenced in the keyword repository that is identified;
computing, from the one or more control values, by means of the data-processing module, one or more required instance values, each required instance value of the one or more required instance values corresponding to a numerical value associated with a class of resources referenced in the resource-class repository, said numerical value corresponding to an amount of computing means required to meet the resource requirement;
comparing, from the reservation repository, by means of the reservation-management module, the one or more required instance values that are computed with available instance values over a duration that is at least equal to the control duration, to identify said set of instances per resource class from a plurality of resource classes that meets the resource requirement, and an availability period;
generating a graphical representation of the one or more required instance values, which are each associated with a resource class, as a function of time,
displaying said graphical representation on an information-displaying device, said graphical representation comprising 
instances of said set of instances that are available to meet the resource requirement for each resource class of said plurality of resource classes for said control duration, and
instances of said set of instances that are unavailable,

such that said graphical representation allows an operator to 
immediately view which resource classes are unavailable and which resource classes are available, 
immediately visualize an alternative resource class for an alternative instance value from alternative instances that would meet the resource requirement of the request message, wherein the alternative resource class is different from a previously identified and computed resource class, 
choose which allocated resources from said resource classes that are available to meet the resource requirement; and 
transmitting a confirmation message indicating that the instances have been allocated, wherein the confirmation message comprises an availability index associated with each instance of the set of instances, said availability index assuming a value selected from at least three values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195